



WARNING

THIS IS AN APPEAL UNDER THE


CHILD AND FAMILY SERVICES ACT

AND IS SUBJECT TO S. 45 OF THE ACT WHICH
    PROVIDES:

45(7)  The court may make an order,

(a) excluding a particular media representative
    from all or part of a hearing;

(b) excluding all media representatives from all
    or a part of a hearing; or

(c) prohibiting the publication of a report of the
    hearing or a specified part of the hearing,

where the court is of the opinion that the presence
    of the media representative or representatives or the publication of the
    report, as the case may be, would cause emotional harm to a child who is a
    witness at or a participant in the hearing or is the subject of the proceeding.

45(8)
No person shall publish or
    make public information that has the effect of identifying a child who is a
    witness at or a participant in a hearing or the subject of a proceeding, or the
    childs parent or foster parent or a member of the childs family.

45(9)
The court may make an order
    prohibiting the publication of information that has the effect of identifying a
    person charged with an offence under this Part.




COURT OF APPEAL FOR ONTARIO

CITATION: Children's Aid Society of Toronto v. A.F., 2016
    ONCA 267

DATE: 20160411

DOCKET: C61577

Sharpe, Juriansz and Roberts JJ.A.

IN THE MATTER OF the
Child and Family
    Services Act
, R.S.O. 1990, c. C.11, as amended and The Evidence Act,
    R.S.O. 199, c. E-23, as amended

AND
    IN THE MATTER OF AN APPEAL FROM THE ONTARIO COURT OF JUSTICE Under the said
Child and Family Services Act
as related to:

S.F.

J.F.

J.F.

BETWEEN

Childrens Aid Society of Toronto

Applicant
    (Applicant in the Ontario Court of Justice)

Respondent

and

A.F. (Mother)

Respondent (in
    the Ontario Court of Justice)

Appellant

Ghina Al Sewaidi, for the appellant

Justine Sherman, for the respondent

Lauren Israel, for the Office of the Childrens Lawyer

Heard and released orally: April 8, 2016

On appeal from the order of Justice Craig Perkins of the Superior
    Court of Justice, dated December 15, 2015.

ENDORSEMENT

[1]

This is an appeal from the dismissal of the appellants appeal from a Crown
    wardship order in relation to three of the appellants children. The
    appellants position is that an order should be made placing her children with
    her mother. In lengthy and detailed reasons, the trial judge rejected that
    position and provided fully considered reasons explaining why she concluded
    that a placement with the maternal grandmother would be inappropriate. The
    appeal judge found no error in the trial judges reasons and upheld her
    decision.

[2]

In her factum for this appeal, the appellant argues that she was
    inadequately represented by her trial counsel. We were advised at the opening
    of the appeal that trial counsel had not been served with notice of the hearing
    of this appeal. As this is a second-level appeal involving child protection, it
    is in the interests of justice that it proceed and we therefore declined to
    adjourn the appeal so that the appellants trial counsel could be served. We
    have reviewed the appellants written argument on the inadequacy of assistance
    point and the affidavit filed by the appellants trial counsel in answer to
    this allegation. We agree with the appeal judge that there is no merit to this
    ground of appeal.

[3]

The appellant argues that the trial judge erred in relation to her use
    of past parenting evidence regarding the childrens maternal grandmother. The
    appellant further submits that the respondent Childrens Aid Society failed in
    its duty to investigate the possibility of placing the children with the
    maternal grandmother.

[4]

We are unable to accept these submissions. There was considerable
    evidence before the trial judge as to the lengthy and concerning history of the
    maternal grandmother with child protection agencies. Indeed, at the time of
    trial, she was involved in ongoing child protection proceedings with another Childrens
    Aid Society in relation to her own children. The maternal grandmother had shown
    limited interest in the children, and she had been uncooperative with the
    respondent society leading up to the trial.

[5]

In her very thorough reasons, the trial judge expressed serious concerns
    about the suitability of the maternal grandmother as a caregiver for these
    children given her own child protection history, her limited relationship with
    the children and the poor judgment she demonstrated in relation to the children
    in her care.

[6]

We do not agree with the submission that the respondent society failed in
    its statutory duty to investigate the possibility of a placement with the
    maternal grandmother. Moreover, we are satisfied on the record before us that
    any investigation would not have altered the outcome in this proceeding.

[7]

In our view, the trial judge did not make inappropriate use of the
    maternal grandmothers prior parenting history. While the grandmothers own
    child protection file was closed following the trial, that fact alone did not
    alter the troubling evidence demonstrating the grandmothers lack of
    suitability for a custodial placement.

[8]

Accordingly the appeal is dismissed.

Robert J. Sharpe
    J.A.

R.G. Juriansz
    J.A.

L.B. Roberts
    J.A.


